Affirmed and Opinion Filed June 4, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01427-CV

                       TROY D. SHIELDS, JR., Appellant
                                    V.
                       PATRICIA K. SHIELDS, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-04278-C

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Myers
      Troy D. Shields, Jr. appeals the trial court’s judgment ordering that Patricia

Shields was entitled to possession of a house and that she recover $8,000 from

appellant. Appellant’s pro se brief on appeal complains that he was not allowed to

speak in the trial court or to prove his case. He also appears to complain that the

evidence was insufficient to support the trial court’s judgment. We affirm the trial

court’s judgment.

                                 BACKGROUND

      Appellee filed a petition for eviction against appellant in Justice Court. The

Justice Court granted the petition for eviction, ordering that appellee was entitled to
possession of the premises and that appellant surrender possession of the premises

to appellee. Appellant appealed this judgment to the County Court at Law. That

court held a trial on the eviction cause of action. Appellant represented himself, and

appellee was represented by counsel.

      Appellee testified that she and appellant had an oral lease for a residence and

that appellant promised to pay appellee rent of $400 per month. Appellant moved

into the residence in January 2016. Between then and the day of trial on November

15, 2019, appellant had made only one $400 payment. On April 26, 2019, appellee

gave appellant notice to vacate within thirty days by mail and by taping a copy of

the notice to the door of the residence. The trial court gave appellant the opportunity

to ask appellee questions. The trial court determined that the question appellant

asked had already been answered, and appellant said he did not want to ask any other

questions. The trial court then gave appellant an opportunity to present his case.

      Appellant told the trial court there was no rental agreement, that it was

appellee’s idea that he reside in the house, and that he never made a rental payment.

He told the court he gave appellee $400 out of kindness, not as rent or pursuant to

an agreement. He also told the court he never received a notice to vacate. He

explained to the court that he thought he was going to have a lawyer representing

him who would subpoena his witnesses, but he learned the preceding Friday that he

would not have a lawyer.



                                         –2–
      The trial court rendered judgment for appellee, awarding her possession of the

property and a judgment against appellant for $8,000.

                              APPELLANT’S BRIEF
      Appellant is pro se before this Court. We liberally construe pro se pleadings

and briefs. Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas

2012, no pet.). However, we hold pro se litigants to the same standards as licensed

attorneys and require them to comply with applicable laws and rules of procedure.

Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Washington,

362 S.W.3d at 854. To do otherwise would give a pro se litigant an unfair advantage

over a litigant who is represented by counsel. Shull v. United Parcel Serv., 4 S.W.3d

46, 53 (Tex. App.—San Antonio 1999, pet. denied).

      After appellant filed his original brief, we issued an order stating:

      the brief does not comply with the requirements of the rules of appellate
      procedure. Specifically, it does not identify the parties and counsel and
      does not include a table of contents, index of authorities, statement of
      the case or facts with citations to the record, statement of issues
      presented, argument with citations to the record and appropriate
      authorities, prayer, appendix, and certificate of compliance regarding
      word count. See TEX. R. APP. P. 9.4(i)(2)(B), (3), 38.1.
We ordered appellant to file an amended brief complying with the rules and

cautioned him that “failure to comply may result in the appeal being dismissed

without further notice.”

      Appellant filed an amended brief. This brief contains a “Table of Contents,”

but it includes references to sections that do not appear in the brief, and it does not

                                         –3–
provide page numbers. The amended brief contains a “Statement of the Case,” but

it is not supported by record references as required by the rule. See TEX. R. APP. P.

38.1(d). Like the original brief, the “Argument” section of the amended brief

contains no citations to authorities or the record. See id. 38.1(i). The amended brief

also lacks an index of authorities, statement of issues presented, prayer, appendix,

and certificate of compliance with word count.

      We cannot make appellant’s arguments for him. See Ruiz-Angeles v. State,

351 S.W.3d 489, 498 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). “The

failure to adequately brief an issue, either by failing to specifically argue and analyze

one’s position or provide authorities and record citations, waives any error on

appeal.” In re B.A.B., 124 S.W.3d 417, 420 (Tex. App.—Dallas 2004, no pet.).

“Bare assertions of error, without argument or authority, waive error.” Bufkin v.

Bufkin, 259 S.W.3d 343, 354 (Tex. App.—Dallas 2004, pet. denied). With no

arguments in support of the assertions of error, there is nothing for us to review. See

Bouie v. Kirkland’s Stores, Inc., No. 05-12-00453-CV, 2013 WL 4033645, at *1

(Tex. App.—Dallas Aug. 8, 2013, no pet.) (mem. op.).

                   APPELLANT’S ASSERTIONS OF ERROR
      Appellant’s brief makes only the barest assertions of error: “[I] was NOT

given the slightest chance to prove against the claims of Ms Shields, and she never

had to prove the validity of her case in any way.” Appellant presents no argument



                                          –4–
or authorities in support of these assertions of error. Accordingly, there is nothing

for us to consider.

      Moreover, appellant’s statements are factually incorrect. The record shows

the trial court gave appellant the opportunity to present his case. Appellee testified,

and after her attorney completed the direct examination, the following occurred:

      The Court: [speaking to appellant] . . . . You can’t testify yet, but do
      you have a question you would like to ask her [appellee]?
      [Appellant]: She knows she’s lying.

      The Court: I didn’t ask that. Hey, I said, and I mean it, do you have a
      question you would like to ask her?

      [Appellant]: Sure. Yes, ma’am.

      The Court: Be sure it’s a question, not a statement.

      [Appellant]: I would like to know exactly what you mean by oral
      agreement.

      The Court: Okay. Excuse me. I couldn’t hear.
      [Appellant]: Your Honor, may I say something to you, please?

      The Court: No, you may not. I need to know what you want to ask her.
      But in the meantime there is noise in the courtroom, and I couldn’t hear
      you.
      You can ask now. I can hear.

      [Appellant]: I would like to know what the oral agreement was.

      The Court: She just stated what the oral agreement was.

      [Appellant]: It doesn’t mean it’s true.
      The Court: All right. Then you’re not going to get her to change, so
      that’s not going to work.

      Anything else you would like to ask her?
                                         –5–
      [Appellant]: No, ma’am.

Appellee then rested. The trial court then told appellant, “Now you can talk to me.”

Appellant told the trial court there was no rental agreement and “[w]e’ve never

talked about anything that I’m owing her. . . . It was her idea for me to be in that

house.” He explained, “I never made a payment. I’ve given her money out of

kindness. Had nothing to do with rent or agreement.” He told the court that appellee

was lying about having given him notice to vacate. We conclude the record shows

appellant was given the opportunity to speak and to present his case in the trial court.

      Appellant’s assertion that appellee “never had to prove the validity of her case

in any way” appears to challenge the sufficiency of the evidence to support the

judgment. Appellant did not request, and the trial court did not file, findings of fact

and conclusions of law. When no findings of fact and conclusions of law were

requested or filed, it is implied that the trial court made all findings necessary to

support its judgment. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per

curiam); Niskar v. Niskar, 136 S.W.3d 749, 753 (Tex. App.—Dallas 2004, no pet.).

The judgment will be upheld on any legal theory that finds support in the evidence.

Niskar, 136 S.W.3d at 754.

      We review the implied findings of fact for legal and factual sufficiency, and

we review the trial court’s implied legal conclusions de novo. In re M.P.B., 257

S.W.3d 804, 808 (Tex. App.—Dallas 2008, no pet.). When a party challenges the

legal sufficiency of the evidence supporting an adverse finding on an issue on which

                                          –6–
the party had the burden of proof, it must show that the evidence establishes as a

matter of law all vital facts in support of the issue. Dow Chem. Co. v. Francis, 46

S.W.3d 237, 241 (Tex. 2001) (per curiam). When addressing a legal sufficiency

challenge, we view the evidence in the light most favorable to the challenged finding,

crediting favorable evidence if a reasonable fact-finder could and disregarding

contrary evidence unless a reasonable fact-finder could not. City of Keller v. Wilson,

168 S.W.3d 802, 827 (Tex. 2005). Anything more than a scintilla of evidence is

legally sufficient to support the finding. Formosa Plastics Corp. USA v. Presidio

Eng’rs & Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998).

      A party attacking the factual sufficiency of the evidence of an adverse finding

on which the party did not have the burden of proof must demonstrate on appeal that

the finding is “so contrary to the overwhelming weight of the evidence as to be

clearly wrong and manifestly unjust.” James v. Comm’n for Lawyer Discipline, 310

S.W.3d 589, 610–11 (Tex. App.—Dallas 2010, no pet.). We consider and weigh all

the evidence in support of and contrary to the finding. Id.

      The elements of a landlord’s cause of action for forcible detainer (i.e.,

eviction) are: (1) a landlord–tenant relationship exists between the parties; (2) the

tenant can be evicted because he is a holdover tenant, a tenant at will, tenant at

sufferance, or the tenant of a person who acquired possession by forcible entry; (3)

the landlord made a proper demand for possession; (4) the period of time to vacate

the property has expired; and (5) the tenant has refused to surrender the possession

                                         –7–
to the landlord. Oseguera v. Loredo, No. 09-19-00103-CV, 2019 WL 4865195, at

*2 (Tex. App.—Beaumont Oct. 3, 2019, no pet.); see TEX. PROP. CODE ANN. §

24.002; TEX. R. CIV. P. 510.

      Appellee testified that she and appellant entered into an oral lease for $400

rent per month. Appellant moved into the residence in January 2016. He made a

$400 rent payment in July 2017 but paid nothing else. Appellee gave appellant

written notice to vacate on April 26, 2019, which she mailed to him and her friend

taped to his door. The notice stated appellant’s rights of occupancy and possession

were terminated because he had not paid the rent. The notice required appellant to

vacate within thirty days, by May 26, 2019. Appellee filed suit for eviction on June

17, 2019. The trial before the County Court at Law took place on November 15,

2019, over five months after the time the required for appellant to vacate the

premises. Appellant does not explain what element of an eviction cause of action

appellee failed to prove. See Oseguera, 2019 WL 4865195, at *2; PROP. § 24.002.

Although appellant testified that he was not required to pay rent and that he did not

receive any notice to vacate, the trial court chose to believe appellee. We conclude

appellant has not shown the evidence was legally or factually insufficient to support

the trial court’s judgment.

                                 CONCLUSION

      We overrule appellant’s assertions of error, and we affirm the trial court’s

judgment.

                                        –8–
                /Lana Myers//
191427f.p05     LANA MYERS
                JUSTICE




              –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

TROY D. SHIELDS, JR., Appellant                On Appeal from the County Court at
                                               Law No. 3, Dallas County, Texas
No. 05-19-01427-CV           V.                Trial Court Cause No. CC-19-04278-
                                               C.
PATRICIA K. SHIELDS, Appellee                  Opinion delivered by Justice Myers.
                                               Justices Partida-Kipness and Garcia
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.



Judgment entered this 4th day of June, 2021.




                                        –10–